Citation Nr: 0843557	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to February 10, 2005, for degenerative joint disease of 
the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 30 
percent commencing February 10, 2005, for degenerative joint 
disease of the lumbosacral spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent initial rating, for degenerative joint disease of the 
lumbosacral spine.  The veteran subsequently initiated and 
perfected an appeal of this initial rating determination.  

This appeal also arises from a December 2004 rating decision 
which denied the veteran a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran subsequently initiated and 
perfected an appeal of this determination, and it was merged 
into his pending appeal.  In November 2005, the veteran 
testified before the undersigned Acting Veterans Law Judge, 
seated at the RO.  

In the course of this appeal, the veteran was awarded an 
increased rating, to 30 percent effective February 10, 2005, 
for his degenerative joint disease of the lumbosacral spine.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate 
status.  Additionally, as the effective date of this award is 
subsequent to the effective date of the grant of service 
connection, the issue on appeal has been divided as noted on 
the front page of this decision.  

This appeal was remanded by the Board in September 2006 for 
additional development.  The requested development has been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  Prior to February 10, 2005, the veteran's degenerative 
joint disease of the lumbosacral spine resulted in chronic 
low back pain and no more than slight limitation of motion, 
without any neurological deficits.  

2.  Beginning February 10, 2005, the veteran's degenerative 
joint disease of the lumbosacral spine resulted in chronic 
low back pain and moderate limitation of motion, without any 
neurological deficits.  

4.  The veteran's only service-connected disability is 
degenerative joint disease of the lumbosacral spine, assigned 
a 30 percent rating.  

5.  The veteran's service-connected disability is not shown 
to preclude him from securing and following all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to February 10, 2005, for degenerative joint 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (as in effect 
from September 26, 2003).

2.  The criteria for an initial rating in excess of 30 
percent commencing February 10, 2005, for degenerative joint 
disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (as in effect 
from September 26, 2003).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his back 
disability warrants a higher disability rating.  He also 
claims that he is unable to work as a result of his service-
connected disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied.  

In the present case, in November 2002, July 2004, and 
September 2006 letters sent pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claims for service connection and an increased 
rating.  He was also advised by way of the September 2006 
letter how VA assigns disability ratings and effective dates.  
In the November 2002 and July 2004 letters, he was advised to 
identify any evidence in support of the claims.  In addition, 
he was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letters advised the 
veteran of the evidence it had received in connection with 
the claims.  

With respect to the claim for a higher initial evaluation for 
a service-connected low back disability, the Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify for these issues has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As the veteran is appealing 
an initial rating in the present case, he has been afforded 
adequate notice within the July 2004 and September 2006 
letters, as well as other documents sent to him by VA.  For 
the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified private and 
VA outpatient treatment records, as well as pertinent medical 
records from the Social Security Administration.  Moreover, 
the veteran was afforded several VA examinations, as 
discussed in greater detail below.  Additionally, the veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  In September 2006, this case was before the Board and 
was remanded for additional development.  Specifically, the 
Board requested a VA examination as the veteran had claimed 
that his symptoms had worsened.  That examination was 
conducted in October 2006, and a copy of the examination 
report is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, VA has satisfied its  duty to assist 
in this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I. Increased rating - Degenerative joint disease of the 
lumbosacral spine

The veteran seeks an increased initial rating for his 
degenerative joint disease of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available for 
limitation of motion of the affected joint, DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes first that this appeal arises from a claim 
filed September 19, 2002.  During the course of this appeal, 
the criteria for the evaluation of spinal disabilities have 
twice been modified, effective September 23, 2002 and 
September 26, 2003.  A new law or regulation applies, if at 
all, only to the period beginning with the effective date of 
the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited retroactive effects if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have retroactive 
effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows.  First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422 (2000).  

The U.S. Court of Appeals for the Federal Circuit has created 
a three-part test to determine whether a new law has 
prohibited retroactive effects: (1) "the nature and extent 
of the change of the law;" (2) "the degree of connection 
between the operation of the new rule and a relevant past 
event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  
If, under this test, a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

Within the May 2004 statement of the case and subsequent 
supplemental statements of the case, the appellant was 
afforded notice of the old and revised criteria.  
Additionally, his pending appeal was reconsidered thereafter 
in light of the revised criteria.  Therefore, the Board is 
not applying the new criteria to the veteran's claim in the 
first instance, and no prejudice results therefrom.  
VAOPGCPREC 3- 2000 (2000).  

The revision to the diagnostic criteria for spinal 
disabilities amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
degenerative arthritis of the spine under Diagnostic Code 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under 
Diagnostic Codes 5292.  

Subsequent to the regulatory changes, degenerative disc 
disease and other disabilities of the spine may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  

Prior to the regulatory revisions, Diagnostic Code 5293 (the 
previous designation for intervertebral disc syndrome) set 
forth the following: pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warranted a 60 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warranted a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warranted a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2008).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



A. Initial rating prior to February 10, 2005

The veteran has been awarded a 10 percent initial rating for 
his degenerative joint disease of the lumbosacral spine, 
effective from September 19, 2002, to February 10, 2005.  
This disability rating was assigned under Diagnostic Code 
5010, for arthritis due to trauma, which requires evaluation 
under Diagnostic Code 5003, for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  The prior criteria for 
the evaluation of limitation of motion of the spine have 
already been noted above.  

The Board will first consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  The medical evidence for this period is 
relatively sparse.  While the veteran began seeking VA 
outpatient treatment for various complaints beginning in 
February 1999, he made little mention of his low back 
disability at that time, and the clinical records do not 
reflect any objective findings regarding the lumbosacral 
spine.  In the absence of any competent medical evidence, 
entitlement to an initial rating in excess of 10 percent 
prior to September 23, 2002, for degenerative joint disease 
of the lumbosacral spine must be denied.  Additionally, in 
the absence of any neurological findings regarding the 
lumbosacral spine, an increased initial rating under 
Diagnostic Code 5293 is not warranted for the veteran's low 
back disability.  The Board notes however that the initial 
rating of 10 percent is warranted, based on verified clinical 
findings of arthritis of a major joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003 (2008).  

As noted above, Diagnostic Code 5293 was revised effective 
September 23, 2002.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 stated that intervertebral disc syndrome was to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Again, the medical evidence for the period prior to September 
25, 2003, is relatively sparse.  While the veteran continued 
to receive VA outpatient medical treatment in 2002-03, he was 
chiefly treated for other disabilities, including diabetes 
and hypertension.  Low back pain was reported on several 
occasions, including in January 2003, but no objective 
findings were made at that time.  

The veteran's first VA orthopedic examination of his low back 
took place in October 2003; while this is after the September 
26, 2003 changes to the General Criteria for the Evaluation 
of Spinal Disabilities, it is sufficiently close in time to 
be considered as pertinent.  

On VA orthopedic examination in October 2003, the veteran 
reported sustaining a low back injury in service when he 
slipped on ice while carrying a heavy beam.  Currently, he 
experienced low back pain, worsening with activity.  Range of 
motion testing indicated forward flexion to 70 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
No additional impairment was found to exist secondary to 
pain, fatigue, weakness, or lack of endurance with repetitive 
use.  No objective evidence was seen of painful motion, 
muscle spasm, weakness, or tenderness.  Neurological 
examination was negative for sensory or nerve root 
involvement, and muscle tone and strength were 5/5, with no 
atrophy observed.  Deep tendon reflexes were 2+ throughout 
the lower extremities, with the exception of Achilles 
reflexes, which were absent.  The veteran denied any 
incapacitating episodes requiring bed rest as prescribed by a 
physician in the last 12 months.  X-rays revealed minimal 
degenerative changes in the vertebra of the lumbosacral 
spine.  Intervertebral spaces were also within normal limits.  
The final diagnosis was of degenerative changes of the lumbar 
spine.  

The evidence does not establish incapacitating episodes, as 
defined under Diagnostic Code 5293, having a total duration 
of at least 2 weeks during a previous 12-month period.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  While the veteran has reported a long-standing 
history of low back pain, he has not stated such pain 
requires him to rest in bed for any significant periods of 
time, nor has such confinement to bed been prescribed by a 
physician.  Therefore, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased initial rating 
due to incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

The Board will first consider the chronic orthopedic 
manifestations of the veteran's residuals of a lumbosacral 
spine injury.  As noted above, Diagnostic Code 5292 governs 
limitation of motion of the lumbar spine.  Nevertheless, the 
October 2003 range of motion findings, the only range of 
motion findings of record close to the time period in 
question, do not reflect any more than slight limitation of 
motion.  Comparing the veteran's range of motion findings to 
normal range of motion findings, as found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (2), the veteran was 
within 20 degrees of normal for forward flexion, and 
otherwise had full range of motion on all other planes for 
the low back.  Additionally, no medical examiner has 
suggested the veteran has additional and quantifiable 
limitation of motion due to such factors as pain, pain on 
flare-up or repetitive use, incoordination, fatigue, etc.  
See DeLuca, supra.  Therefore, a finding of moderate 
limitation of motion, for which a 20 percent initial rating 
may be awarded, is not warranted.  

The Board must next consider the appropriate rating for the 
veteran's neurological manifestations of his residuals of a 
low back injury.  In the present case, the objective 
neurological findings relate to the lower extremities.  Thus, 
Diagnostic Codes 8520-8530 are potentially applicable.  

As previously noted, the October 2003 VA examination findings 
were essentially negative for radiculopathy or other 
neurological deficit.  His strength, sensation, and reflexes 
in the lower extremities have been grossly normal according 
to the evidence of record.  Thus, the Board finds that the 
medical evidence detailed above does not suggest even mild 
neurological deficit related to the veteran's service-
connected low back disability, and a separate rating for 
neurological manifestations of the veteran's low back 
disability is not order for the period from September 2002 to 
September 2003.  As such, an initial rating in excess of 10 
percent for the period from September 23, 2002 to September 
25, 2003 is not warranted.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5235-42 (2007).  These criteria have 
already been noted above.  

The veteran was again afforded VA orthopedic examination in 
December 2003.  He continued to report recurrent low back 
pain, worsening with use.  He stated he was able to walk 2-3 
blocks, and had used a cane in the past.  On objective 
examination the veteran was normal in appearance, with a 
normal gait requiring no mechanical assistance devices.  
Range of motion testing indicated forward flexion to 70 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 40 degrees 
bilaterally.  No pain or muscle spasm was reported on motion.  
No additional impairment was found to exist secondary to 
pain, fatigue, weakness, or lack of endurance with repetitive 
use.  Straight leg raising tests were within normal limits.  
Sensory response and reflexes were intact in the lower 
extremities, and muscle strength and tone was also normal.  
The veteran denied having any incapacitating episodes in the 
past year requiring bed rest prescribed by a physician.  The 
final diagnosis was of a remote low back injury with mild 
degenerative joint disease of the lumbosacral spine.  

For the period from September 26, 2003, the Board must 
consider whether application of the revised disability 
criteria would result in undue prejudice to the veteran.  See 
VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002); Rodriguez, supra.  However, as during the 
previous periods, the Board does not find that the more 
recent evidence including the December 2003 VA examination 
warrants a higher evaluation prior to February 10, 2005 for 
similar reasons to those stated above.

Comparing first the veteran's October and December 2003 range 
of motion findings to normal range of motion findings, as 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2), 
the veteran was again within 20 degrees of normal for forward 
flexion, and otherwise had full range of motion on all other 
planes for the low back.  Therefore, a finding of moderate 
limitation of motion, for which a 20 percent initial rating 
may be awarded under Diagnostic Code 5292 is not warranted.  
Likewise, the revised criteria for spinal disabilities do not 
support a higher rating of 20 percent.  The veteran does not 
display forward flexion of the lumbar spine less than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, any of which would support a 
20 percent rating.  Additionally, no medical examiner has 
suggested the veteran has additional and quantifiable 
limitation of motion due to such factors as pain, pain on 
flare-up or repetitive use, incoordination, fatigue, etc.  
See DeLuca, supra.  

Additionally, as the veteran's degenerative joint disease has 
not required any periods of bed rest prescribed by a 
physician during the period between September 19, 2002 and 
February 10, 2005, an increased initial rating is not 
warranted under the revised criteria for intervertebral disc 
syndrome.  Finally, inasmuch as the veteran's current 
evaluations reflects the highest degree of impairment shown 
for the time period in question, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
degenerative joint disease of the lumbosacral spine prior to 
February 10, 2005.  As a preponderance of the evidence is 
against the award of an increased initial rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



B. Initial rating commencing February 10, 2005

As noted in the introduction, the veteran was awarded an 
increased rating, to 30 percent, for his degenerative joint 
disease of the lumbosacral spine effective February 10, 2005.  
The criteria for the evaluation of spinal disabilities has 
already been discussed above.  

Another VA orthopedic examination was afforded the veteran in 
February 2005.  He again reported recurrent low back pain, 
especially with use.  The veteran was observed to use a cane 
on walking, and stated he could only walk 1-2 blocks.  His 
gait was normal.  Range of motion testing indicated forward 
flexion to 50 degrees, extension to 10 degrees, lateral 
flexion to 10 degrees bilaterally, and lateral rotation to 20 
degrees bilaterally.  The veteran reported pain and stiffness 
on the extremes of motion.  The examiner stated the veteran's 
range of motion was additionally limited by pain, gross 
obesity, stiffness, and lack of endurance with repetitive 
use.  However, such limitation was not quantified by the 
examiner in terms of additional degrees of limitation of 
motion.  Some tenderness of the paraspinal muscles was 
observed, but he was without guarding or spasm.  Neurological 
examination was unremarkable.  X-rays of the lumbosacral 
spine confirmed minimal degenerative changes of the vertebra.  
Degenerative joint disease of the lumbosacral spine was 
confirmed.  

On Board remand order in September 2006, the veteran was 
afforded another VA orthopedic examination in October 2006.  
Low back pain, without radiation into the lower extremities, 
was again reported.  The veteran stated his pain increased 
with use.  He used a cane to aid his mobility.  Range of 
motion testing indicated forward flexion to 55 degrees, 
extension to 12 degrees, lateral flexion to 15 degrees 
bilaterally, and lateral rotation to 25 degrees bilaterally.  
Pain was reported at the endpoints of motion.  The examiner 
found no additional limitation of motion due to such factors 
as pain, fatigue, weakness, or lack of endurance.  No muscle 
spasm was present, but moderate guarding was seen.  His 
spinal contour was intact, and his gait was antalgic.  No 
postural abnormalities were observed.  Sensory examination 
was within normal limits, no muscle wasting was present, and 
deep tendon reflexes were equal bilaterally.  Overall, the 
examiner found the veteran's low back disability resulted in 
moderate impairment in his day-to-day activities.  

Based on the February 2005 examination results, the veteran 
was granted an increased rating to 30 percent under 
Diagnostic Code 5237 and effective February 10, 2005.  After 
considering the totality of the record, the Board finds that 
a rating in excess of 30 percent after February 10, 2005 is 
not warranted.  An increased rating under the prior criteria 
for spinal disabilities would require severe limitation of 
motion, which has not been demonstrated in the present case.  
While the veteran has some limitation of motion on all planes 
of spinal motion, his cumulative range of motion, in degrees, 
is approximately half that considered normal, according to 
the February 2005 and October 2006 examination results.  
Additionally, the Board notes the veteran has at least some 
motion across all planes of motion.  Thus, a finding of no 
more than moderate limitation of motion is warranted.  
Furthermore, despite the veteran's complaints of serious back 
pain, no medical examiner has suggested the veteran has 
additional and quantifiable limitation of motion due to such 
factors as pain, pain on flare-up or repetitive use, 
incoordination, fatigue, etc.  See DeLuca, supra.  He also 
continued to display no muscle, nerve, or sensory deficits 
secondary to his low back disability, indicating evaluation 
of his low back disability under other prior criteria for 
spinal disabilities is not warranted.  

Likewise, evaluation of the veteran's degenerative joint 
disease of the lumbosacral spine in light of the revised 
criteria for spinal disabilities.  The veteran does not 
display forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, as would warrant a 40 percent rating.  
Additionally, as the veteran's degenerative joint disease has 
not required any periods of bed rest prescribed by a 
physician during the period between commencing February 10, 
2005, an increased initial rating is not warranted under the 
revised criteria for intervertebral disc syndrome.  Finally, 
inasmuch as the veteran's current evaluations reflects the 
highest degree of impairment shown for the time period in 
question, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  In particular, the veteran's degenerative joint 
disease of the lumbosacral spine has itself required no 
surgery or extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, referral of this case for consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an initial disability rating in excess of 30 
percent after February 10, 2005, is not warranted for the 
veteran's degenerative joint disease of the lumbosacral 
spine.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. TDIU

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2008).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2008).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran reportedly has a 12th grade 
education.  He has previously worked as a laborer and 
mechanic.  He last worked in 1998 performing various duties 
for the city, from which he eventually retired secondary to 
various disabilities, including a right ankle disability 
sustained as a result of a motor vehicle accident on the job.  
He has been awarded service connection for degenerative joint 
disease of the lumbosacral spine, with a 30 percent rating.  
This is his only service-connected disability.  Thus, his 
overall combined rating does not satisfy the schedular 
requirements for consideration of a TDIU pursuant to 
38 C.F.R. §§ 3.340, 4.16(a).  

Because the veteran's total schedular rating in this case 
fails to meet the schedular percentage standards of 38 C.F.R. 
§ 4.16(a), his claim for a total rating may be considered 
only on an extraschedular basis under 38 C.F.R. § 4.16(b).  
Although the Board may not assign an extraschedular rating in 
the first instance because the authority for doing so is 
vested in a particular VA official, the Director of the 
Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to that official is 
warranted.  See 38 C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996) (holding that Board is precluded from 
assigning an extra-schedular rating in the first instance, 
but the Board is not precluded from considering whether 
referral to the VA officials is warranted); see also 
VAOGCPREC 6-96.  

The veteran has asserted that he is unemployable due to the 
cumulative effect of his service-connected low back 
disability.  However, the veteran has also been diagnosed 
with hypertension, obesity, diabetes mellitus, and various 
orthopedic disabilities of the lower extremities secondary to 
a motor vehicle accident in 1991; while verified in the 
medical record, none of these disabilities are service 
connected.  On VA examination in October 2006, a VA examiner 
found the veteran's low back disability, in and of itself, 
resulted in only moderate impairment in his day-to-day 
functioning.  The veteran has also presented no competent 
medical evidence suggesting his disability is unusual, such 
that the general rating criteria are inadequate.  
Accordingly, the Board concludes that referral for 
extraschedular consideration for a TDIU rating is not 
warranted in this case.  

The Board notes also that the veteran has been awarded Social 
Security Disability benefits based primarily on his right 
ankle injury incurred on the job in the early 1990's.  He was 
found to qualify for disability benefits effective from 
September 1998 after initially being denied such benefits.  
The SSA determination in the present case was based in part 
on disabilities which have not been granted service 
connection by VA and reflects application of different law 
and regulations than used by VA.  

Further, based on the objective evidence of record, including 
the most recent VA examination, the Board finds that the 
veteran's service-connected disability does not prevent all 
forms of gainful employment.  It is clear that while the 
veteran's past employment has consisted of primarily light 
industrial labor, it also appears that the veteran retains 
the physical capacity to perform mainly sedentary work.  The 
Board notes further that the veteran does have a 12th grade 
education, and significant past work experience, including 
training as a mechanic.  In sum, the veteran does not satisfy 
the requirements for consideration of a TDIU on a schedular 
basis, and no persuasive competent medical evidence is of 
record to the effect that he is unable to obtain and/or 
maintain all forms of substantially gainful employment due to 
his service-connected disabilities.  Additionally, the Board 
finds that the record does not present any unusual factors 
that might serve as a predicate for a finding of 
unemployability on an extra-schedular basis.  Although the 
Board does not dispute the veteran experiences some 
impairment due to his service-connected low back disability, 
this appears to be adequately reflected by the current 
schedular rating of 30 percent.  See Van Hoose, supra.  The 
veteran's service-connected disability has not been, in the 
Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that either condition 
would render him individually unable to follow any 
substantially gainful occupation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU.  As a preponderance of the evidence is 
against the award of a total rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to February 10, 2005, for degenerative joint disease of 
the lumbosacral spine is denied.  

Entitlement to an initial rating in excess of 30 percent 
commencing February 20, 2005, for degenerative joint disease 
of the lumbosacral spine is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


